—Appeal by the defendant from a judgment of the Supreme Court, Kings County *631(Greenberg, J.), rendered November 16,1993, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improperly close the courtroom during the testimony of an undercover police officer. The officer testified at the closure hearing that he feared for his safety if he testified in open court because his "lost subjects” from undercover operations could identify him and because he had received threats and expected to return to the area where the defendant was arrested. These facts meet the requirements for closure under People v Martinez (82 NY2d 436, 442) (see, People v Mitchell, 209 AD2d 444; People v Skinner, 204 AD2d 664).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., O’Brien, Copertino and Krausman, JJ., concur.